Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.

Claims 1-20 are pending.  Claims 7-12 and 18-20 are withdrawn. 

Drawings
The drawings were received on 01/03/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2485003 to GEA Bioksma BV (“GEA”) in view of US 2014/0196745 to Whelan et al. (“Whelan”).
Regarding claim 1, GEA teaches a cooling apparatus comprising (abstract, Figs. 1 and 2, ref. 1): at least two tubes (ref. 6), wherein each of the at least two tubes has an interior surface and an exterior surface (inside and outside surfaces of tubes), and wherein the at least two tubes are arranged to contain and transport a fluid (para [0011] – [0012]), which appears to be fully capable of being operated in a manner wherein a first tube portion (inlets) of the at least two tubes contains a first portion of fluid 
GEA discloses the apparatus for hindering fouling on a portion of the exterior surface (ref. 8, para [0012] – [0015]) but does not explicitly teach at least one light source, wherein the at least one light source produces a light, and wherein the light hinders fouling on at least a portion of the exterior surface.  Whelan teaches an apparatus for removing fouling from a surface in a liquid environment (abstract), the apparatus comprising a light source (ref. 14, 34, 22a, 22b, 76, 98, 128 and 146) for producing light that hinders fouling on an exterior surface (para [0047], [0062], [0065], [0132], [0138], [0140] and [0146]), which is disclosed as effective for removing microorganism biofouling (para [0009], [0013]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the GEA apparatus in view of Whelan wherein it includes a light source, the light source, arranged such that the light hinders fouling on at least a portion of the exterior surface, with a reasonable expectation of success, since it is disclosed as effective for inhibiting microorganisms (note GEA, para [0003] discloses the problem of microorganisms).  
GEA and Whelan disclose multiple sensors (Whelan at para [0003]) and controlling light intensity based on fluid temperature (Whelan at para [0055], [0060], [0171], [0087]), but do not explicitly teach the apparatus being operated in a manner wherein the at least one light source is arranged such that the intensity of the light cast over the exterior of the first tube portion is substantially lower than the intensity of the light cast over the exterior of the second tube portion.  However, the GEA/Whalen apparatus appears fully capable of being operated in a manner wherein the at least one light source is arranged such that the intensity of the light cast over the exterior of the first tube portion is substantially lower than the intensity of the light cast over the exterior of the second tube portion.  Initially, it is noted that rearrangement of parts is prima facie obvious MPEP 2144.04 (VI)(C), such that 
Second, it is noted that there are only three possibilities: (1) first tube portion UV is higher than second tube portion UV, (2) first tube portion UV is lower than second tube portion UV, and (3) first tube portion UV is the same as the second tube portion UV, and the skilled artisan would have found it obvious to try modifying the GEA/Whelan apparatus wherein the at least one light source is arranged such that the intensity of the light cast over the exterior of the first tube portion is higher than the intensity of the light cast over the exterior of the second tube portion with predictable results. 
Third, the examiner takes official notice that temperature sensors and control circuits were well known in the art.  The skilled artisan would have found it obvious to modify the GEA/Whelan apparatus, as was known, wherein it includes sensors, wherein the sensors are arranged to be useful for sensing the temperatures of the fluid in the tube portions, the at least one light source coupled the temperature sensors and a control circuit that controls the activity and the intensity of the light source based on the temperatures sensed by the sensor, with a reasonable expectation of success, in view of the disclosure of, inter alia, controlling light intensity based on fluid temperature, to improve process control and to inhibit manual labor.  Note MPEP 2144.04(III).
Regarding claim 2, the GEA/Whelan apparatus is fully capable of being operated in a manner wherein at least a third portion of the at least two tubes (e.g., the inlet of a particular tube) contains a third portion of fluid which is above 90°C, and (as discussed for claim 1, i.e. rearrangement of parts, obvious to try and control of temperature sensors) is fully a capable of being operated in a manner wherein the at least one light source arranged with respect to the at least two tubes so that substantially none of the light is cast over the exterior of the third tube portion.
Regarding claim 3, GEA and Whelan disclose an apparatus wherein the at least one light source comprises a plurality of light sources (Whelan, ref. 14, 34, 22a, 22b, 76, 98, 128 and 146), and appears to 
Further, it is noted that rearrangement of parts is prima facie obvious MPEP 2144.04 (VI)(C), such that the GEA/Whelan lights may be arranged to meet the claim.  
Further it is noted that there are only two possibilities: (1) the lights are asymmetric and (2) the lights are symmetric, and the skilled artisan would have found it obvious to try modifying the GEA/Whelan apparatus wherein the plurality of light sources are positioned in an asymmetric manner with respect to the at least two tubes with predictable results.
Regarding claim 4, GEA and Whelan disclose an apparatus further comprising: a tube plate (GEA, ref. 9, para [0014]), wherein the at least two tubes are mounted to the tube plate; and a fluid header (GEA, Fig. 1, horizontal conduit sections immediately to the left of ref. 9 and leftmost portions of ref. 3 and 4) comprising one inlet stub (GEA, Fig. 1, either of ref. 3 and 4)  and one outlet stub (GEA, Fig. 1, other of ref. 3 and 4), wherein the fluid header is connected to the tube plate, wherein the inlet stub is arranged for entry of the fluid and the outlet stub is arranged for the exit of the fluid, wherein a fourth portion (e.g., the outlet of a particular tube) of the at least two tubes is connected to the outlet stub, and which is fully capable of being operated in a manner wherein the at least one light source is positioned close to the fourth portion of the at least two tubes (note Whelan Figs. 1 and 5-8, different UV lights in different locations from different surface portions, and able to be coupled (para [0146])).
Regarding claim 5, GEA and Whelan disclose an apparatus wherein the at least two tubes comprise a tube bundle (GEA, Fig. 2, ref. 5, para [0011]), the tube bundle having an innermost portion (inner ref. 6 tube) and an outermost portion (outer ref. 6 tube), wherein the tube bundle comprises tube layers arranged in parallel such that each tube layer comprises a plurality of hairpin turns, wherein the hairpin turn are formed with at least two tubes having two straight tube portions and one semicircular 
Regarding claim 6, GEA and Whelan disclose an apparatus wherein that at least one light source comprises at least five light sources  (Whelan, ref. 14, 34, 22a, 22b, 76, 98, 128 and 146, and note the that duplication of parts is prima facie obvious (MPEP 2144.04(VI)(B) )), and if fully capable of being operated in a manner wherein the at least three lights sources are arranged at the innermost portion, wherein at least two light sources are arranged at the outermost portion (note Whelan Figs. 1 and 5-8, different UV lights in different locations from different surface portions, and able to be coupled (para [0146])).
Regarding claim 13, GEA discloses an apparatus wherein the tubes are at least partially coated with an antifouling and/or acoustic wave-reflecting coating (para [0016]]), but does not explicitly teach a light reflective coating.  Whelan further discloses partially coating a surface with a light reflective coating (para [0099] and [0102], Fig. 4, ref. 56), which is disclosed as advantageously enhancing the distribution of the light upon the surface (para [0013]).  The skilled artisan would have found it obvious to further modify the GEA/Whelan/Nakamura ship in view of Whelan wherein the tubes comprises a light reflective coating with a reasonable expectation of success, in order to distribute the light and in view of the disclosure of light for antifouling (Whelan, abstract).


Regarding claim 16, GEA and Whelan disclose an apparatus wherein the at least one light source comprises a plurality of light sources (Whelan, ref. 14, 34, 22a, 22b, 76, 98, 128 and 146), and appears to be fully capable of being operated in a manner wherein the plurality of light sources are positioned in an asymmetric manner with respect to the at least two tubes (note Whelan Figs. 1 and 5-8, different UV lights in different locations from different surface portions, and able to be coupled (para [0146])).
Further, it is noted that rearrangement of parts is prima facie obvious MPEP 2144.04 (VI)(C), such that the GEA/Whelan lights may be arranged to meet the claim.  
Further it is noted that there are only two possibilities: (1) the lights are asymmetric and (2) the lights are symmetric, and the skilled artisan would have found it obvious to try modifying the GEA/Whelan apparatus wherein the plurality of light sources are positioned in an asymmetric manner with respect to the at least two tubes with predictable results.
Regarding claim 17, GEA and Whelan disclose an apparatus further comprising: a tube plate (GEA, ref. 9, para [0014]), wherein the at least two tubes are mounted to the tube plate; and a fluid header (GEA, Fig. 1, horizontal conduit sections immediately to the left of ref. 9 and leftmost portions of ref. 3 and 4) comprising one inlet stub (GEA, Fig. 1, either of ref. 3 and 4)  and one outlet stub (GEA, Fig. 1, other of ref. 3 and 4), wherein the fluid header is connected to the tube plate, wherein the inlet stub is arranged for entry of the fluid and the outlet stub is arranged for the exit of the fluid, wherein a fourth portion (e.g., the outlet of a particular tube) of the at least two tubes is connected to the outlet stub, and which is fully capable of being operated in a manner wherein the at least one light source is positioned close to the fourth portion of the at least two tubes (note Whelan Figs. 1 and 5-8, different UV lights in different locations from different surface portions, and able to be coupled (para [0146])).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2485003 to GEA Bioksma BV (“GEA”) in view of US 2014/0196745 to Whelan et al. (“Whelan”) and in further view of US 2014/0231058 to Nakamura et al. (“Nakamura”).
Regarding claim 15, GEA and Whelan do not explicitly teach: wherein the ship comprises a hull, wherein the cooling apparatus is placed in a chamber, wherein the chamber is defined by the hull and a plurality of partition plates, wherein the chamber comprises entry and exit openings within the hull such that sea water can freely enter the interior of the chamber, flow over the cooling apparatus and exit via natural flow, wherein chamber has an inner surface, wherein the inner surface of the chamber is at least partially coated with a light reflective coating.  Ships with hulls and partition plates were well known in the art (see, e.g., Nakamura at, inter alia, para [0031, [0032], [0062], [0063], [0069], [0072], [0098] and [0106]) and, when faced with the need for cooling on a ship with a hull and partition plates provided on the hull, the skilled artisan would have found it obvious to include the cooling apparatus of claim 1, with a reasonable expectation of success, since it is disclosed as useful with a ship.  
The GEA/Whelan/Nakamura ship is fully capable of being operated in a manner wherein the cooling apparatus is placed in a box, or chamber, defined by the hull of the ship and partition plates (note GEA, para [0011], Whelan, para [0001] and Nakamura, para [0069]).  GEA does not explicitly teach wherein the chamber comprises a light reflective coating that covers at least a portion of an inner surfaces of the chamber, and the ship further comprising entry and exit openings provided on the hull so that sea water can freely flow into the chamber volume, flow over the cooling apparatus and exit via natural flow.  GEA further discloses using the cooling apparatus for heat exchange with sea water (para [0011]).  The skilled artisan would have found it obvious to modify the GEA/Whelan/Nakamura ship wherein it further comprises entry and exit openings provided on the hull so that sea water can freely flow into the chamber volume, flow over the cooling apparatus and exit via natural flow, with a reasonable expectation of success, in order to supply and discharge sea water for the heat exchange.
.

Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument it is impossible for a cooling device that is designed in accordance with GEA’s teachings to apply substantially different antifouling intensities to the left and right side of GEA’s cooling device (remarks, page 15, paragraph beginning “It is impossible”), it is noted that Whelan, not GEA, is relied upon for providing the light source feature.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the present claims teach a particular arrangement of the anti-fouling light source (remarks, page 15, paragraph beginning “As noted above”), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If 
Regarding applicant’s argument that it is impossible for an anti-fouling device that is designed in accordance with Whelan’s teachings to apply substantially different antifouling intensities to different areas of a protected surface (remarks, page 16, paragraph beginning “As with GEA”), it is not clear why the light source of Whelan cannot do so when combined with GEA.  It seems applicant may be considering a preferred contemplated use disclosed in Whelan, but that would not be of importance in the presently claimed invention analysis.  Moreover, note that Whelan discloses that the light source may be “any type of UV light source” (para [0047]).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (remarks, page 17, paragraph beginning “The modification proposed”), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (remarks, page 19 para beginning “There is no apparent reason”), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective 
Regarding applicant’s assertion that replacing GEA’s ultrasonic anti-fouling device with Whelan’s UV anti-fouling light would render the combination unsuitable for providing anti-fouling protection (remarks, page 20, paragraph beginning “Because replacing”), it is noted that the proposed modification does not involve such a replacement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715.  The examiner can normally be reached on M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714